PER CURIAM.
We have considered the issue raised by the libellant-appellant that he is entitled to prejudgment interest. An examination of the record, however, convinces us that the trial judge did not err in not allowing him such interest. Cf. Noel v. United Aircraft Corporation, 342 F.2d 232, 240 (3 Cir. 1965); Moore-McCormack Lines, Inc. v. Richardson, 295 F.2d 583 (2 Cir. 1961), cert. denied 368 U.S. 989, 82 S.Ct. 606, 7 L.Ed.2d 526 (1962), and National Airlines, Inc. v. Stiles, 268 F.2d 400 (5 Cir. 1959), cert. denied 361 U.S. 885, 80 S.Ct. 157, 4 L.Ed.2d 121 (1959). Upon a review of the entire record and consideration of the arguments of the parties we perceive no error. Consequently, the judgment will be affirmed.